Case: 18-11241      Document: 00514871909         Page: 1    Date Filed: 03/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-11241                                FILED
                                  Summary Calendar                        March 13, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
STEVEN CREAR, SR.,

              Plaintiff - Appellant

v.

U.S. BANK NATIONAL ASSOCIATION, as Trustee, Successor in Interest to
Bank of America, National Association, as Successor by Merger to LaSalle
Bank National Association, as Trustee for Certificateholders of Bear Sterns
Asset Backed Securities I, L.L.C., Asset Backed Certificates, Series2005,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-2679


Before DAVIS, HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
       This is the fourth suit Steven Crear filed arising out of defendant, U.S.
Bank’s efforts to enforce its rights under a note and deed of trust on plaintiff’s
residence. U.S. Bank is the assignee of these instruments.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-11241         Document: 00514871909           Page: 2     Date Filed: 03/13/2019



                                         No. 18-11241
       The district court dismissed the suit as barred by res judicata, reasoning
that the claim asserted in this suit should have been raised in the third suit
that was dismissed earlier.
       The district court had diversity jurisdiction over the earlier suit and this
suit. The claim asserted in this suit is based on the same nucleus of operative
facts as the claim asserted in the third suit. All elements for the application
of res judicata are present. 1
       For these reasons and the careful reasons advanced by the magistrate
judge on August 7, 2018 and those of the district judge on August 23, 2018, the
judgment appealed from is AFFIRMED.




       1 A claim is barred by res judicata if: “(1) the parties are identical or in privity; (2) the
judgment in the prior action was rendered by a court of competent jurisdiction; (3) the prior
action was concluded by a final judgment on the merits; and (4) the same claim or cause of
action was involved in both actions.” Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559,
571 (5th Cir. 2005).
                                                 2